Title: Thomas Jefferson to Stephen Girard, 10 July 1815
From: Jefferson, Thomas
To: Girard, Stephen


          Sir Monticello  June July 10. 1815.
          Having occasion for a remittance to Paris for some books I propose to import from thence, I requested mr Vaughan to inform me through what channel it could be obtained. he wrote me in answer that you would be so kind as to give me a credit with your correspondent there to the necessary amount. the cost of the books I write for, according to Catalogue prices of 20. years ago, would be about 275.D. and I expect that 350.D. would cover the increase of price since that time. this sum therefore I wish to have placed at the order of mr George Ticknor of Boston who proposing to pass some time in that city (Paris) is so kind as to select and forward the books to me. should the augmentation of price be greater than I have allowed for, it can surely be but little, and if answered by your correspondent, the surplus shall be reimbursed to you the moment it is made known to me.I have also occasion to ask for some wines from my antient friend Stephen Cathalan of Marseilles, and to place at his disposal a further sum of 200.D. if you can conveniently add this to the credit on your correspondent in Paris, it will add to the obligation; and presuming on it, I have desired mr Vaughan to place in your hands the sum of 550.D. which I have directed to be remitted to him from Richmond.
          Having long borne high respect for your character as a man and citizen, I embrace with pleasure this first occasion offered of rendering it’s just tribute, and, with my thanks for your present kindness, which, from the difficulty of finding a medium of small remittances to Paris, is a real accomodation, I add the assurance of my great esteem & respect.
          Th: Jefferson
        